DETAILED ACTION
	This action is in response to the amendment filed 11/29/2021. Currently, claims 1, 6-11, 13-20 and 25-29 are pending in the application. Claims 27-29 are withdrawn and not examined at this point. Claims 2-5, 12 and 21-24 are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to claims 11 and 19 are sufficient to overcome the previous objection to claims 11 and 19. Applicant’s amendments to claims 8 and 16 are sufficient to overcome the previous objection(s) to claims 8 and 16. Applicant’s amendments to claims 10 and 18 are sufficient to overcome the previous objection(s) to claims 10 and 18. Applicant’s amendments to claim 14 are sufficient to overcome the previous objections to claim 14. Applicant’s amendment to claim 19 is sufficient to overcome the previous objection to claim 19. Applicant’s amendment to claim 20 is sufficient to overcome the previous objection to claim 20.
Applicant’s amendment to claim 1 is not sufficient to overcome all previous objections to claim 1. Claim 1, therefore, remains objected to for the reason(s) discussed below.
Applicant’s amendment to claim 26 is not sufficient to overcome the previous objection to claim 26. Claim 26, therefore, remains objected to for the reason(s) discussed below.
Applicant’s amendment to claim 7 is not sufficient to overcome the previous rejection of claims 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 7 and 8, therefore, remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reason(s) discussed below.
Applicant’s amendment to claim 10 is not sufficient to overcome the previous rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim 10, therefore, remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reason(s) discussed above.
Applicant’s amendment to claim 15 is not sufficient to overcome the previous rejection of claims 15 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 15 and 16, therefore, remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reason(s) discussed below.
Applicant’s amendment to claim 18 is not sufficient to overcome the previous rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim 18, therefore, remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reason(s) discussed above.
Applicant’s amendment to claim 26 is not sufficient to overcome the previous rejection of claim 26under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
Applicant’s amendment to claim 20 is sufficient to overcome the previous rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 25 is sufficient to overcome the previous rejection of claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant’s amendment to claim 6 is sufficient to overcome the previous rejection of claim 6 under 35 U.S.C. 101 and section 33(a) of the America Invents Act. Applicant’s amendment to claim 7 is sufficient to overcome the previous rejection of claims 7 and 8 under 35 U.S.C. 101 and section 33(a) of the America Invents Act. Applicant’s amendment to claim 13 is sufficient to overcome the previous rejection of claim 13 under 35 U.S.C. 101 and section 33(a) of the America Invents Act. Applicant’s amendment to claim 25 is sufficient to overcome the previous rejection of claim 25 under 35 U.S.C. 101 and section 33(a) of the America Invents Act.
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the strip 80 of Frey is not configured to contact the lingual surface of the front teeth, the examiner respectfully disagrees. As detailed below, column 8, lines 62-63 of Frey teaches “the arch 68 of the connector 20 can be location adjacent to one of incisors [the incisors being front teeth] of the user and the gum line adjacent to the incisors of the user” and “the connector lies on the lingual [or, interior side of] of the lower central incisors.” Since the strip 80 is .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the present invention forms impression of the rear surfaces of the front teeth along the front edge of the connecting bad as the connecting band conforms to the palate and the teeth) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Objections
Claim 1 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the bite pads” should be amended to recite ---the pair of bite pads---.  Appropriate correction is required.
Claims 1, 11 and 19 are objected to because of the following informalities:  claims 1, 11 and 19 recite “at least one elongated support member,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of .  Appropriate correction is required.
Claims 1, 6, 10, 11, 13, 18, 19, 25 and 26 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the at least one support member” should be amended to recite ---the at least one elongated support member---. Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  in order to correct a typographical/grammatical error, all recitations of “a pair of side support member” should be amended to recite ---a pair of side support members---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. rearwardly and upwardly from the connecting arc 38.” Thus, it is clear that the at least one support member (40) is not angled laterally toward the pair of bite pad supports (34, 36) (as claimed) and instead, the at least one support member (40) is angled straight backwards, or rearwardly, as shown in Applicant’s Figure 1. Claims 6-10 depend on claim 1 and therefore, include the same error.
Claims 11 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites at least one elongated support member extending “toward the pair of bite pad supports.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification provides no rearwardly and upwardly from the connecting arc 38.” Thus, it is clear that the at least one support member (40) is not angled laterally toward the pair of bite pad supports (34, 36) (as claimed) and instead, the at least one support member (40) is angled straight backwards, or rearwardly, as shown in Applicant’s Figure 1. Claims 13-18 depend on claim 11 and therefore, include the same error.
Claims 19, 20, 25 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites at least one elongated support member extending “toward the pair of bite pad supports.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification provides no description of the at least one support member (40) being angled toward the pair of bite pad supports (34, 36). In fact, Applicant’s specification explicitly teaches that “the fingers 40 angle rearwardly and upwardly from the connecting arc 38.” Thus, it is clear that the at least one support member (40) is not angled laterally toward the pair of bite pad supports (34, 36) (as claimed) and instead, the at least one support member (40) is angled straight backwards, or rearwardly, as shown in Applicant’s Figure 1. Claims 20, 25 and 16 depend on claim 19 and therefore, include the same error.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "the bite pad received within the bite pad support" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 depends on claim 7 and therefore, includes the same error.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation "the dental guard and tray of claim 3" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim, because claim 3 is cancelled by Applicant. For purposes of examination, the examiner will interpret the claim limitation to mean --- the dental guard and tray of claim 1---.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject extending from a center portion of the connecting arc and a pair of side support members, wherein each one of the pair of side support members extends from the connecting arc.” It is unclear how the at least one support member can include structures that extend from the connecting arc, when the at least one support member is previously recited in claim 1 (upon which claim 10 depends) to be part of the connecting arc. 
Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation "the bite pad received within the bite pad support" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 depends on claim 15 and therefore, includes the same error.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites “the at least one support member includes a central support member extending from a center portion of the connecting arc and a pair of side support members, wherein each one of the pair of side support members extending from the connecting arc.” It is unclear how the at least one support member can include structures that extend from part of the connecting arc. 
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 26 recites “the at least one support member includes a central support member extending from a center portion of the connecting arc and a pair of side support member extending from the connecting arc.” It is unclear how the at least one support member can include structures that extend from the connecting arc, which the at least one support member is initially recited in claim 19 (upon which claim 26 depends) to be part of the connecting arc. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 19-20 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey (US 8,453,650).
In regards to claim 1, Frey teaches in Figures 10A and 10B, column 4, lines 15-20 and 26-33, column 8, lines 38-41 and 46-49, column 10, lines 20-32 and column 12, 

    PNG
    media_image1.png
    632
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    767
    550
    media_image2.png
    Greyscale

In regards to claim 7, Frey teaches the apparatus of claim 1. Frey teaches in Figures 10A and 10B that each bite pad support (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) also includes an outer sidewall (side wall 37, side wall 43) extending past (inasmuch as side walls 37, 43 extend beyond the bounds of and along the buccal edge of bite pads 56, 60, as shown in Figure 10B) the bite pad (bite pad 56, 
In regards to claim 8, Frey teaches the apparatus of claims 1 and 17. Frey teaches in Figures 10A and 10B that each bite pad support (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) also includes an inner sidewall (side wall 39, side wall 41) oppositely disposed (as shown in Figures 10A and 10B) from the respective outer sidewall (side wall 37, side wall 43).
In regards to claim 19, Frey teaches in Figures 10A and 10B, column 4, lines 15-20 and 26-33, column 8, lines 38-41 and 46-49, column 10, lines 20-32 and column 12, lines 12-19 a thermoplastic dental guard (bite pad 56, bite pad 60, strip 80; column 8, lines 38-41 and 46-47 teaches that the first body 16 includes bite pad 56 and the second body 18 includes bite pad 60; column 10, lines 20-32 teaches that the first body 16 and the second body 18 (and therefore, bite pad 56 and bite pad 60) are made of “thermoplastic polyolefin”), the thermoplastic dental guard (bite pad 56, bite pad 60, strip 80) including a pair of bite pads (bite pad 56, bite pad 60) positionable upon the teeth of a user (column 8, lines 38-41 and 46-49 teaches “the first bite pad 56 is in a position to contact at least one of a molar a premolar of user” and “the second bite pad 60 is in a position to contact at least one or a molar a premolar of user;” column 12, lines 16-17 teaches “the top of the bite pads 56 and 60 form indentation surfaces 58 and 62 

    PNG
    media_image3.png
    534
    484
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    767
    550
    media_image2.png
    Greyscale

In regards to claim 20, Frey teaches the apparatus of claim 19. Frey teaches in Figures 10A and 10B that the at least one sidewall (side wall 37, side wall 43) is an outer wall (inasmuch as side wall 37 and side wall 43 are positioned laterally outward away from the center of the device), and wherein each bite pad support (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) of the pair of bite pad supports (first joinder 

    PNG
    media_image4.png
    582
    388
    media_image4.png
    Greyscale

In regards to claim 26, Frey teaches the apparatus of claim 19. Frey teaches in Figures 10A and 10B that the at least one support member (the outer/anterior wall of connector 20) includes a central support member (as defined in the annotated copy of Figure 10A provided below) at a center portion of (as shown in Figure 10A) the connecting arc (connector 20, channel 78) and a pair of side support member (as defined in the annotated copy of Figure 10A provided below) wherein one side support member (as defined in the annotated copy of Figure 10A provided below) is positioned on either side of (as shown in Figure 10A) the central support member (as defined in the annotated copy of Figure 10A provided below).

    PNG
    media_image5.png
    635
    583
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey (US 8,453,650) in view of Christensen, III (US 9).
In regards to claim 6, Frey teaches the apparatus of claim 1.  Frey does not teach that the tray further includes a stop located on the tray and spaced from the at least one support member such that the tray is adapted to capture a tooth between the at least one support member and the stop.
However, Christensen, III teaches in Figure 3, [0097] and [0099-0100] an analogous device that includes a stop (labial rail 22) located on the tray (upper mouthpiece portion 2) and spaced from (as shown in Figure 3) the at least one support member (palatal rail 24) such that the tray (upper mouthpiece portion 2) is adapted to capture a tooth between ([0097] teaches that retentions member 20 are for retaining the user’s teeth therebetween) the at least one support member (palatal rail 24) and the stop (labial rail 22).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the device of Frey to include that the 
In regards to claim 25, Frey teaches the apparatus of claim 19. Frey does not teach that the tray further includes a stop located on the tray and spaced from the at least one support member such that the tray is adapted to capture a tooth between the at least one support member and the stop.
However, Christensen, III teaches in Figure 3, [0097] and [0099-0100] an analogous device wherein the tray (upper mouthpiece portion 2) further includes a stop (labial rail 22) located on the tray (upper mouthpiece portion 2) and spaced from (as shown in Figure 3) the at least one support member (palatal rail 24) such that the tray (upper mouthpiece portion 2) is adapted to capture a tooth between ([0097] teaches that retentions member 20 are for retaining the user’s teeth therebetween) the at least one support member (palatal rail 24) and the stop (labial rail 22).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the tray of Frey to further include a stop located on the tray and spaced from the at least one support member such that the tray is adapted to capture a tooth between the at least one support member and the stop as taught by Christensen, III because this element is known to help hold the device in the user’s mouth and prevent the device from sliding into the user’s mouth, as Christensen, III teaches in [0099-0100].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey (US 8,453,650) in view of Hancock (US 5,511,562).
In regards to claim 9, Frey teaches the apparatus of claim 1. Frey does not teach that each well has a planar floor.
However, Hancock teaches in Figures 1, 3 and 5 and column 3, lines 1-4 an analogous device wherein each well (formed by the combination of compartments 20, 22) has a planar floor (single connector 18; shown in Figure 5 to be planar).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify each well of Frey to have a planar floor as taught by Hancock because this element is known to divide the well into upper and lower compartments to facilitate even vertical positioning of the upper and lower dentition within the well and further, to provide structural support to each bite pad support, as Hancock teaches in Figure 1 and column 3, lines 1-4.

Claims 10, 11, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey (US 8,453,650) in view of DiMarino et al. (US 2003/0138754).
In regards to claim 10, Frey teaches the apparatus of claim 1.  Frey does not teach that the at least one support member includes a central support member extending from a center portion of the connecting arc and a pair of side support members, wherein each one of the pair of side support members extends from the 
However, DiMarino et al. teaches in Figure 9 and [0030] an analogous device wherein the at least one support member (projections 28 positioned on outer wall 12 and inner wall 14, each having a panel 26; [0030] teaches the projections 28 receiving, and thus supporting, “dental impression material” therebetween) includes a central support member (as defined in the annotated copy of Figure 9 provided below) extending from a center portion of (as shown in Figure 9) the connecting arc (dental impression tray 100) and a pair of side support members (as defined in the annotated copy of Figure 9 provided below), wherein each one of the pair of side support members (as defined in the annotated copy of Figure 9 provided below) extends from (shown in Figure 9 to project inwardly away from the outer wall 12 of dental impression tray 100) the connecting arc (dental impression tray 100) from a position spaced from and on either side of (as shown in Figure 9) the central support member (as defined in the annotated copy of Figure 9 provided below).

    PNG
    media_image6.png
    733
    510
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the at least one support member of Frey to further include that the at least one support member includes a central support member extending from a center portion of the connecting arc and a pair of side support members, wherein each one of the pair of side support members extends from the connecting arc from a position spaced from and on either side of the central support member as taught by DiMarino et al. because this element is known to enable the 
In regards to claim 11, Frey teaches in Figures 10A and 10B, column 4, lines 15-20 and 26-33, column 8, lines 38-41, 46-49 and 66-67, column 10, lines 20-32 and column 12, lines 12-19 a thermoplastic dental guard (bite pad 56, bite pad 60, strip 80; column 8, lines 38-41 and 46-47 teaches that the first body 16 includes bite pad 56 and the second body 18 includes bite pad 60; column 10, lines 20-32 teaches that the first body 16 and the second body 18 (and therefore, bite pad 56 and bite pad 60) are made of “thermoplastic polyolefin”), the thermoplastic dental guard (bite pad 56, bite pad 60, strip 80) including a pair of bite pads (bite pad 56, bite pad 60) positionable upon the teeth of the user (column 8, lines 38-41 and 46-49 teaches “the first bite pad 56 is in a position to contact at least one of a molar a premolar of user” and “the second bite pad 60 is in a position to contact at least one or a molar a premolar of user;” column 12, lines 16-17 teaches “the top of the bite pads 56 and 60 form indentation surfaces 58 and 62 respectively for the teeth”) and a connecting band (strip 80) extending between (as shown in Figures 10A and 10B; further, column 12, line 15 teaches “a strip 80 between the bite pads 56 and 60”) the pair of bite pads (bite pad 56, bite pad 60); and a tray (first joinder component 11, second joinder component 13, connector 20, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43, channel 78) 
Frey does not teach that the at least one support member (the outer/anterior wall of connector 20) includes spaced apart holding lips configured to receive the connecting band of the thermoplastic dental guard between the holding lips.
However, DiMarino et al. teaches in Figure 9 and [0030] an analogous device wherein the at least one support member (projections 28 positioned on outer wall 12, each having a panel 26) includes spaced apart holding lips (projections 28, each having a panel 26) configured to receive the connection band of the dental guard (dental impression material, which is structured as a band of material filing the cavity 20 or partition 18) between the holding lips ([0030] teaches the projections 28 receiving “dental impression material” therebetween).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the at least one support member of 
In regards to claim 14, Frey and DiMarino et al. teach the apparatus of claim 11. Frey teaches in Figures 10A and 10B that each bite pad support  (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) has a tooth occlusal contacting surface (the bottom surfaces of first joinder component 11 and second joinder component 13 are capable of engaging the top, occlusal surface of teeth positioned therebelow on the user’s mandible) and a well (as defined in the annotated copy of Figure 10A provided above) extending from (projecting in the direction away from, as shown in Figure 10A) the tooth occlusal contacting surface (the bottom surfaces of first joinder component 11 and second joinder component 13 are capable of engaging the top, occlusal surface of teeth positioned therebelow on the user’s mandible), the well (as defined in the annotated copy of Figure 10A provided above) configured to receive at least a portion of one of the bite pads (bite pad 56, bite pad 60) therein (as shown in Figures 10A and 10B).
In regards to claim 15, Frey and DiMarino et al. teach the apparatus of claims 11 and 14. Frey teaches in Figures 10A and 10B that each bite pad support (first joinder 
In regards to claim 16, Frey and DiMarino et al. teach the apparatus of claims 11, 14 and 15. Frey teaches in Figures 10A and 10B that each bite pad support (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) also includes an inner sidewall (side wall 39, side wall 41) oppositely disposed from (as shown in Figures 10A and 10B) the respective outer sidewall (side wall 37, side wall 43).
In regards to claim 18, Frey and DiMarino et al. teach the apparatus of claim 11. Frey does not teach that the at least one support member includes a central support member extending from a center portion of the connecting arc and a pair of side support members, wherein each one of the pair of side support members extends from the connecting arc from a position spaced from and on either side of the central support member.


    PNG
    media_image6.png
    733
    510
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the at least one support member of Frey as modified by DiMarino et al. to further include that the at least one support member includes a central support member extending from a center portion of the connecting arc and a pair of side support members, wherein each one of the pair of side support members extends from the connecting arc from a position spaced from and on either side of the central support member as taught by DiMarino et al. because this .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey (US 8,453,650), in view of DiMarino et al. (US 2003/0138754) and further in view of Frey et al. (US 2015/0004555).
In regards to claim 13, Frey and DiMarino et al. teach the apparatus of claim 11. Frey and DiMarino et al. do not teach that the tray further includes a stop extending from the connecting arc and spaced from the at least one support member such that the tray is adapted to capture a tooth between the at least one support member and the stop.
However, Frey et al. teaches in Figures 16A and 16B and [0167] an analogous device wherein the tray (U-shaped tray shown in Figure 16A) further includes a stop (clip 226) extending from (as shown in Figure 16B) the connecting arc (anterior arch of the tray) and spaced from (as shown in Figure 16B) the at least one support member (forward surface of the anterior arch of the tray) such that the tray (U-shaped tray shown in Figure 16A) is adapted to capture a tooth between (as shown in Figure 16B) the at least one support member (forward surface of the anterior arch of the tray) and the stop (clip 226).
.

Claim 17 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey (US 8,453,650), in view of DiMarino et al. (US 2003/0138754) and further in view of Hancock (US 5,511,562).
In regards to claim 17, Frey and DiMarino et al. teach the apparatus of claims 11 and 14. Frey and DiMarino et al. do not teach that each well has a planar floor.
However, Hancock teaches in Figures 1, 3 and 5 and column 3, lines 1-4 an analogous device wherein each well (formed by the combination of compartments 20, 22) has a planar floor (single connector 18; shown in Figure 5 to be planar).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify each well of Frey as modified by DiMarino et al. to have a planar floor as taught by Hancock because this element is known to divide the well into upper and lower compartments to facilitate even vertical positioning of the upper and lower dentition within the well and further, to provide structural support to each bite pad support, as Hancock teaches in Figure 1 and column 3, lines 1-4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/3/2022